Citation Nr: 1103015	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-26 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from February 1951 to February 
1954.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which denied a total rating for 
compensation purposes based on individual unemployability.  In 
May 2004, the RO denied increased evaluations for the Veteran's 
right total knee replacement residuals, left total knee 
replacement residuals, right hip trochanteric bursitis, and left 
hip trochanteric bursitis.  In April 2008, the Veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  In December 2008, the Board remanded the 
Veteran's claims to the RO for additional action.  

In May 2010, the Veteran submitted a Motion to Advance on the 
Docket.  In June 2010, the Board granted the Veteran's motion.  
In August 2010, the Board denied increased evaluations for the 
Veteran's right total knee replacement residuals, left total knee 
replacement residuals, right hip trochanteric bursitis, and left 
hip trochanteric bursitis and remanded the issue of a total 
rating for compensation purposes based on individual 
unemployability to the RO for additional action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Service connection is currently in effect for right total 
knee replacement residuals evaluated as 30 percent disabling, 
left total knee replacement residuals evaluated as 30 percent 
disabling, right hip trochanteric bursitis evaluated as 10 
percent disabling, and left hip trochanteric bursitis evaluated 
as 10 percent disabling.  The Veteran has a combined rating of 70 
percent.  

2.  The Veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following 
substantially gainful employment consistent with his education 
and work experience.  


CONCLUSION OF LAW

A total rating for compensation purposes based on individual 
unemployability is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants a total rating for 
compensation purposes based on individual unemployability, which 
is a complete grant of the benefit sought on appeal.  Thus, no 
discussion of the VA's duty to notify and to assist is necessary.  

Total ratings for compensation purposes may be assigned where the 
combined schedular rating for the Veteran's service-connected 
disability or disabilities is less than 100 percent when it is 
found that the service-connected disabilities are sufficient to 
render the Veteran unemployable without regard to either his 
advancing age or the presence of any nonservice-connected 
disorders.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341 (2010).  The provisions of 38 C.F.R. § 4.16(a) (2010), 
provide, in pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular rating 
is less than total, when the disabled 
person is, in the judgment of the rating 
agency, unable to secure or follow a 
substantially gainful occupation as a 
result of service-connected disabilities: 
Provided That, if there is only one such 
disability, this disability shall be 
ratable at 60 percent or more, and that, if 
there are two or more disabilities, there 
shall be at least one disability ratable at 
40 percent or more, and sufficient 
additional disability to bring the combined 
rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, 
or one 40 percent disability in 
combination, the following will be 
considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a single 
accident, (3) disabilities affecting a 
single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) 
multiple disabilities incurred as a 
prisoner of war.  It is provided further 
that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages referred 
to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment of 
the rating agency such service-connected 
disabilities render the Veteran 
unemployable.  Marginal employment shall 
not be considered substantially gainful 
employment.  

Service connection is currently in effect for right total knee 
replacement residuals evaluated as 30 percent disabling, left 
total knee replacement residuals evaluated as 30 percent 
disabling, right hip trochanteric bursitis evaluated as 10 
percent disabling, and left hip trochanteric bursitis evaluated 
as 10 percent disabling.  The Veteran has a combined rating of 70 
percent.  

A June 1998 Volusia County School District Notice of Employment 
Termination/Leave of Absence indicates that termination action 
was taken due to "health reasons."  

In his December 2002 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
Veteran indicated that he completed high school and had 
occupational experience as a salesman.  He reported having last 
worked on a full time basis in June 1998.  

In his April 2003 notice of disagreement, the Veteran indicated 
that: he had been employed as a school bus driver; could "no 
longer pass the physical stress test due to my service-connected 
bilateral knee condition;" and was subsequently terminated from 
his employment.  In a June 2004 written statement, the Veteran 
asserted that "I can't stress hard enough the amount of pain, 
the limited ability that I have in motion and weakness to the 
extremities that I have which has not allowed me to work since 
June of 1998."  

At a May 2005 examination for compensation purposes conducted for 
the VA, the examiner advanced clinical impressions of "bilateral 
osteoarthritis of the knees, status post, total knee replacements 
with loss of range of motion" and "bilateral trochanteric 
bursitis of the hips secondary to altered gait mechanics."  The 
physician clarified that:  

At the present time, this patient's 
orthopedic disabilities within their selves 
(sic) would give him difficulty with 
standing for protracted periods of time, 
squatting or kneeling.  The patient would 
be rated as a limited community ambulatory 
solely on his orthopedic disabilities.  

An April 2006 physical evaluation from D. W. C., M.D., conveys 
that assessments of "severe osteoarthritis, status post 
bilateral knee arthroplasty with loss of range of motion;" 
chronic bilateral hip pain with loss of range of motion; chronic 
bilateral lower extremity weakness; osteoarthritis of the hands; 
and right upper extremity decreased grip strength with loss of 
fine manipulation skills were advanced.  Dr. C. opined that: 

Presently[, the Veteran] would have 
significant difficulty performing any job 
related tasks involving standing, 
ambulating, carrying and lifting.  Fine 
manipulation skills are likewise impaired 
as above.  Prolonged sitting worsens his 
bilateral lower extremity edema.  

In an April 2006 written statement, Dr. C. clarified that the 
Veteran was his patient and "history and physical exam findings 
preclude him from either attaining or retaining gainful 
employment."  

At the April 2008 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that his 
service-connected disabilities kept him from securing any type of 
employment.  He stated that he had lost his job as a school bus 
driver due to the physical impairment associated with his 
service-connected bilateral lower extremity disabilities.  

At a February 2010 VA examination for compensation purposes, the 
examiner stated that the Veteran's private clinical documentation 
had not been reviewed.  The Veteran's usual occupation was 
reported as a school bus driver.  He was noted to have been 
retired since 1998.  Diagnoses of "bilateral total knee 
arthroplasties for osteoarthritis satisfactory outcomes" and 
chronic bilateral hip trochanteric bursitis were advanced.  The 
physician commented that:

Veteran's hips and knees would give him 
difficulty with standing for prolonged 
periods of time [and] walking long 
distances.  Veteran cannot stoop, bend, or 
lift.  Limited community ambulatory with 
assistive device.  

***

Based on the Veteran's history, review of 
his medical records and his examination to 
date, the Veteran's service-connected 
bilateral knee arthroplasties and bilateral 
chronic trochanteric bursitis of the hips 
are not a source of individual 
unemployability.  Veteran's unemployability 
rests with his limited cardiac reserve, 
shortness of breath, oxygen dependence.  
When his service-connected disabilities are 
taken solely into account, the Veteran 
could work a sedentary job based on his 
bilateral hip and knee condition.  This 
opinion is based on my current training as 
a certified functional capacity evaluator 
as well as current industrial medicine 
literature as to assessment of gainful 
employment.  

An October 2010 addendum to the February 2010 VA examination 
report conveys that the Veteran's private clinical documentation, 
including Dr. C.'s April 2006 opinion, had been reviewed.  The 
physician clarified that:

Opinion does not change from examination 
performed on 2-18-10.  A private physician 
did not separate service-connected 
disabilities from nonservice-connected in 
performing opinion.  Private physician did 
not take into account employment in any 
capacity as he describes Veteran having 
difficulty with standing, ambulating and 
carrying.  This does not take sedentary 
occupations into consideration.  Veteran 
had successful bilateral knee 
arthroplasties.  On physical exam, they 
demonstrate good stability, expected ranges 
of motion and they would not preclude 
employment based on his physical 
examination, expected outcomes, and current 
orthopedic literature.  

The Board has reviewed the probative evidence of record including 
the Veteran's testimony and written statements on appeal.  The 
Veteran asserts that his bilateral total knee replacement 
residuals and bilateral hip trochanteric bursitis caused the 
termination of his last full time employment in June 1998 and 
prevents him from obtaining any other substantially gainful 
employment.  The Veteran's multiple service-connected orthopedic 
disabilities result in a combined 70 percent evaluation.  
Therefore, he meets the schedular criteria under the provisions 
of 38 C.F.R. § 4.16(a) (2010).  Given this fact, it is necessary 
to determine whether the Veteran's service-connected disabilities 
render him unemployable without regard to the existence or degree 
of any nonservice-connected disabilities or his previous 
unemployability status.  

The clinical record is in apparent conflict as to whether the 
Veteran's service-connected disabilities render him unable to 
secure and follow substantially gainful employment.  While the 
April 2006 opinion from Dr. C., the Veteran's private treating 
physician, concludes that the Veteran's service-connected 
orthopedic disabilities "preclude him from either attaining or 
retaining gainful employment," the February 2010 VA examination 
report and the October 2010 addendum thereto convey that the 
Veteran's disabilities "would not preclude employment."  The 
Board finds that the evidence is in equipoise as to whether the 
Veteran's service-connected bilateral total knee replacement 
residuals and bilateral hip trochanteric bursitis render him 
unable to secure and follow any form of substantially gainful 
employment.  Upon resolution of all reasonable doubt in the 
Veteran's favor, the Board concludes that a total rating for 
compensation purposes based on individual unemployability is now 
warranted.  


ORDER

A total rating for compensation purposes based on individual 
unemployability is granted, subject to the law and regulations 
governing the award of monetary benefits.  



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


